Key Equity of N.Y., Inc. v Azzam (2022 NY Slip Op 04838)





Key Equity of N.Y., Inc. v Azzam


2022 NY Slip Op 04838


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


336 CA 21-00760

[*1]KEY EQUITY OF NEW YORK, INC., PLAINTIFF-APPELLANT,
vAHMED AZZAM, AS TRUSTEE OF THE AZZAM FAMILY REVOCABLE TRUST, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


MICHAEL J. KAWA, SYRACUSE, FOR PLAINTIFF-APPELLANT.
LONGSTREET & BERRY, LLP, FAYETTEVILLE (MICHAEL J. LONGSTREET OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered April 2, 2021. The order, among other things, denied plaintiff's motion seeking leave to reargue and renew its cross motion for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Key Equity of New York, Inc. v Azzam ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court